Name: Commission Regulation (EEC) No 1341/89 of 17 May 1989 introducing a countervailing charge on artichokes originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5. 89 Official Journal of the European Communities No L 134/15 COMMISSION REGULATION (EEC) No 1341/89 of 17 May 1989 introducing a countervailing charge on artichokes originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1269/89 (3) introduced a countervailing charge on artichokes origina ­ ting in Egypt ; Whereas for artichokes originating in Egypt there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of artichokes originating in Egypt can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1269/89 is hereby repealed. Article 2 This Regulation shall enter into force on 18 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . O OJ No L 118 , 29 . 4. 1989, p. 12. (3) OJ No L 126, 9 . 5 . 1989, p. 30.